Citation Nr: 0640149	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
based on entitlement to service connection for the cause of 
the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from April 1953 to April 1955.  
The veteran died in September 2003.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By way of correspondence dated in December 2005, the 
appellant notified VA that she withdrew her request for a 
Board hearing.


FINDINGS OF FACT

1.  The veteran died in September 2003; the causes of death 
listed on his death certificate were acute pulmonary embolus 
caused by immobility caused by acute left lower lobe 
pneumonia.

2.  At the time of death, service connection had been 
established for hemorrhoids, evaluated as 20 percent 
disabling and urinary incontinence secondary to 
prostatectomy, evaluated as 60 percent disabling.

3.  Acute pulmonary embolus, immobility, and acute left lower 
lobe pneumonia were not manifested during the veteran's 
active duty service or for many years thereafter, nor were 
the veteran's acute pulmonary embolus, immobility, and acute 
left lower lobe pneumonia otherwise related to service. 

4.  The veteran's acute pulmonary embolus, immobility, and 
acute left lower lobe pneumonia were not proximately due to 
or aggravated by a service-connected disability. 

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  The veteran's service-connected disabilities did not 
affect a vital organ, accelerate the veteran's death, or 
contribute to his death in any manner.

7.  It is not shown that VA treatment for the veteran's 
illness from September 26, 2003 to September 29, 2003 
resulted in any additional disability, or was in any way a 
factor in causing or hastening the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2006).

2.  The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1151, on the basis that VA medical 
treatment of the veteran from September 26, 2003 to September 
29, 2003 caused or contributed to the veteran's death have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The veteran was admitted for psychiatric hospitalization from 
September 17, 2003 to September 26, 2003 due to evidence of 
bipolar disorder/depression.  The veteran was transferred to 
medical services because arterial blood gas testing was noted 
to be consistent with hypoxia.  A hospital discharge summary 
covering the period of September 26, 2003 to September 29, 
2006 shows that the veteran was found to be delirious on 
admission and that he had developed a rash in the groin area.  
The final diagnoses included 1) deconditioning due to recent 
left lower lobe pneumonia; 2) delirium due to medical 
condition; 3) left lower lobe pneumonia; 4) decompensated 
chronic obstructive pulmonary disease with bronchospasm and 
hypoxia due to #3; 5) atherosclerotic and hypertensive 
cardiovascular disease and cardiomegaly; 6) acute renal 
failure; 7) vascular dementia; 8) bipolar disorder; 9) 
espophageal hiatal hernia with gastroesophageal reflux 
disease; 10) history of carcinoma of the prostate in 
remission; 11) status post suprapubic prostatectomy; 12) 
pulmonary embolus; 13) death due to #'s 1, 3, 4, 5, 12.

In the present case, the cause of the veteran's death was 
reported on the death certificate as acute pulmonary embolus 
caused by immobility caused by acute left lower lobe 
pneumonia.  Other significant conditions contributing to 
death, but not resulting in the underlying cause included 
delirium due to medical condition: decompensated chronic 
obstructive pulmonary disease with hypoxia and pulmonary 
hypertension, acute renal failure, vascular dementia, bipolar 
disorder, and gastroesophageal reflux disease.  

A September 2003 autopsy report confirms that the cause of 
the veteran's death was acute pulmonary thromboembolism.  At 
the time of the veteran's death, service connection had been 
established for hemorrhoids, evaluated as 20 percent 
disabling, and urinary incontinence secondary to 
prostatectomy, evaluated as 60 percent disabling.

With regard to the disorders listed on the death certificate, 
the Board first considers whether any of those disorders were 
related to the veteran's service.  Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  However, that an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's death certificate shows that the veteran died 
from acute pulmonary embolus caused by immobility caused by 
acute left lower lobe pneumonia.  There is nothing in his 
service medical records to suggest that any of these 
conditions were manifested during service.  There is also no 
evidence that any of the other conditions listed on the 
veteran's death certificate were related to service.  The 
veteran's discharge examination reported dated in April 1955 
showed that the veteran had normal examinations of the lung, 
chest, heart, and genitourinary.  His psychiatric examination 
was also reported as normal.  There were no disorders noted 
on the veteran's discharge summary.  In fact, it appears from 
the medical evidence that the pneumonia and resulting acute 
pulmonary embolus were not manifested until September 2003.  
The other disorders listed on the death certificate and final 
discharge hospitalization reports were noted several years 
after service.  Thus, presumptive service connection is not 
warranted for any of the applicable disabilities.  
Additionally, there is no evidence of record showing that any 
of these disabilities are related to service.  Thus, service 
connection for the cause of the veteran's death cannot be 
awarded based on any of the disabilities.

The appellant has argued that she believes the stress caused 
by the veteran's service-connected hemorrhoids and 
incontinence caused his death.  The Board understands the 
appellant's contentions; however, opinions regarding medical 
causation require medical skills and must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To 
this end, there is no medical evidence of record which 
associates the veteran's service-connected hemorrhoids and 
incontinence with his acute pulmonary embolus and subsequent 
death.  The preponderance of the evidence is therefore 
against a finding that the veteran's service-connected 
hemorrhoids or incontinence were a contributory cause of 
death.  38 C.F.R. § 3.312.

In reaching this determination, the Board in unable to find 
such a state of approximate balance of the positive evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).

1151 Claim

The second issue before the Board is a claim for DIC (under 
38 U.S.C.A. § 1151) based on an allegation that the veteran 
received improper treatment at a VA medical facility from 
September 26, 2003 to September 29, 2003.  Specifically, the 
appellant alleges that it was improper for the veteran to be 
assigned to a medical ward with his mental condition and that 
the veteran bruised his inner thighs crawling out of bed and 
such bruises led to his embolism which caused his death.  

As noted above, the veteran's death certificate shows that he 
died in September 2003 of acute pulmonary embolus caused by 
immobility caused by acute left lower lobe pneumonia.  
Moreover, the final hospitalization report shows that the 
veteran's death was due to deconditioning due to left lower 
lobe pneumonia, left lower lobe pneumonia, decompensated 
chronic obstructive pulmonary disease with bronchospasm and 
hypoxia, atherosclerotic and hypertensive cardiovascular 
disease and cardiomegaly, and pulmonary embolus.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  

For claims filed on or after October 1, 1997, as in this 
case, the appellant must show that the VA treatment in 
question resulted in additional disability (or death) and 
that the proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  The veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  Compensation will not 
be payable for the continuance or natural progress of 
diseases or injuries for which the hospitalization or 
treatment was authorized.  See 38 C.F.R. § 3.358(b)(2).

The appellant alleges that she is entitled to DIC benefits 
under 38 U.S.C.A. § 1151 because in September 2003 the VA 
improperly assigned the veteran to a medical ward and that 
the veteran bruised his inner thighs crawling out of bed and 
such bruises led to his embolism which caused his death.  

The appellant's own opinions that the veteran's death was 
caused by VA treatment are not competent evidence, as she is 
a layperson, and medical diagnosis and nexus are matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In support of her claim, the veteran 
printed out a medical article regarding bruises/contusions.  
The Board observes that this evidence does not tend to show 
that the veteran's death was either caused by service-
connected disability or by VA treatment.  Thus, its probative 
value is minimal in substantiating her claim for DIC 
benefits.

The RO obtained a medical opinion in regard to the 
appellant's contentions.  The April 2005 opinion shows that 
the physician examined the veteran's medical records and 
found no evidence of negligence in the care rendered to the 
veteran in September 2003.

The physician noted the appellant's contention that it would 
have been more appropriate to place the veteran in a mental 
health ward following his acute admission for pneumonia with 
confused mental state and stated that the ward where the 
veteran was transferred was more appropriate due to his 
respiratory status and the greater availability of oxygen and 
respiratory therapy service.  The physician also noted the 
appellant's allegation that the veteran bruised his inner 
thighs crawling over bedrails to get out of bed and that such 
bruises led to the embolism that caused his death.  

The physician first stated that the records show that the 
veteran was recognized as a fall risk upon admission and was 
therefore placed in a "Hi-Lo" bed with a bedside mat and 
that these beds have vestigial side rails that are good only 
for patients to use as handrails to assist themselves in 
moving in or out of bed and that it would be virtually 
impossible to get the bruises alleged with these rails.  The 
physician went on to state that there is no evidence that the 
veteran ever did crawl over the side rails to exit the bed 
and that the lesions on his inner thighs were consistent with 
the fungal rash that the veteran was being treated for by the 
medical practitioners whose training and experience would 
enable them to distinguish a rash from an ecchymosis.  
Finally, the examiner states that there is no medical 
evidence to support the appellant's allegation that a bruise 
can cause deep venous thrombosis.  There are no contrary 
medical opinions of record.

The appellant's claims must be denied because she has not met 
the threshold requirement for § 1151 benefits, i.e., a 
showing that death, or additional disability was due to VA 
treatment.  Hence, it is not necessary to address the further 
requirements that must be met in order to establish 
entitlement to the benefits sought, including whether there 
was negligence or other instance of fault on the part of VA 
(or whether there is disability/death due to an unforeseen 
event).  The preponderance of the evidence is against this 
claim.  Hence, it must be denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to Dependency and Indemnity Compensation based on 
entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


